PROMISSORY NOTE 4

 

 

$42 ,000.00

Arlington County, Virginia

September 1, 2019

 

 

 

For value received, and intending to be legally bound, CoJax Oil and Gas
Corporation, a Virginia corporation, and  its successors in  interest ("Maker")
 promises to  pay to the  order of JEFFREY GUZY, a natural person, ("Holder")
the principal sum of FORTY TWO THROUSAND ($42,000.00) ("principal") and simple
annual interest accrued thereon at TWO PERCENT (2%) per  annum ("interest").

 

Principal and accrued interest shall be due and payable on SEPTEMBER 1, 2020
("Maturity Date"). The Maker may prepay all or any portion of this Promissory
Note without penalty at any time.

 

Acceleration. All indebtedness provided for in this Promissory Note shall become
due and payable immediately, upon notice to the Maker:

 

(1)Termination of any employment agreement between Maker and Holder; or 

(2)The failure to pay the principal and accrued interest thereon on the Maturity
Date; or 

(3)Any other material breach of any term or condition set forth in this
Promissory Note by the Maker that is not cured within fifteen (15) days
following written notice of such breach from the Holder; or 

(4)The filing of a voluntary or involuntary petition by or on behalf of the
Maker under any of the provisions of the federal bankruptcy laws, which petition
is not withdrawn in 60 days from date of following; or 

(5)Maker adopts a plan of complete dissolution. 

 

Collection Costs. The Maker agrees to pay all actual expenditures incurred by
the Holder in any successful attempt to collect any amount due under this
Promissory Note, including all costs of legal action and reasonable attorneys'
fees.

 

Extensions and Waivers. No extension of time for payment granted by the  Holder
of all or any part of the amount owed under this Promissory Note at any time
shall affect the liability of the Maker, or of any surety, accommodation party,
guarantor, or endorser of this Promissory Note. Acceptance by the Holder of any
partial payment of principal or interest accrued thereon, after any default
shall not operate to extend the time of payment of any amount then remaining
unpaid or  constitute a waiver  of any of th e other right s of the Holder under
this Promissory Note; provided, however, that the Maker shall be entitled to a
fifteen (15) day grace period with  respect  to  each  payment  due hereunder.
No delay by the Holder in exercising any power or right shall operate as a
waiver of any power or right. No single or partial exercise of any power or
right shall preclude other or further exercise of the power or right, or the
exercise of any other power or right. The waiver of any default or grounds for
acceleration by the Holder shall not operate as a waiver of any subsequent
default or

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------



grounds for acceleration, or of any power or right the Holder may have under the
terms of this Promissory Note.

 

Waiver of Presentment, Notice of Dishonor, and Protest. Subject to the notice
and cure, and grace period provisions of this Promissory Note, the Maker waives
demand and presentment for payment, notice of protest, and protest of this
Promissory Note.

 

Modifications. No waiver or modification of the terms of this Promissory Note
shall be valid unless in writing, signed by the Maker and the Holder. Any
modification shall be valid only to the  extent  set forth in writing.

 

Jurisdiction. This Agreement shall be construed and enforced under , and in
accordance with, the laws of the Commonwealth of Virginia (excluding the
Commonwealth of Virginia's statutes and cases regarding conflicts of laws).
Venue for resolution of disputes shall be in Arlington County, Virginia.

 

Payments Unconditional; No Defense or Setoff. The obligations of the Maker to
pay the principal and the accrued interest on this Promissory Note and all other
amounts payable to the Holder hereunder shall be absolute and unconditional
without defense or set-off by reason of any default by the Holder under this
Promissory Note.

 

Assignment. The Holder may assign its rights under this Promissory Note to one
of its affiliates without the Maker's consent. "Affiliate" shall mean a
corporation in control of, in common control with, or controlled by, the Holder.

 

The undersigned Maker accepts the terms of this Promissory Note and intends to
be legally bound thereby.

 

AGREED AND ACCEPTED BY COJAX OIL AND GAS CORPO RATION, a Virginia corporation

 

 

By /s/Jeffrey J. Guzy

 

Name: Jeffrey J. Guzy

 

Title: Executive Chairman

 

Date: September 1, 2019

--------------------------------------------------------------------------------

2